Case 19-13661-BFK            Doc 32      Filed 02/20/20 Entered 02/20/20 18:16:18                     Desc Main
                                        Document      Page 1 of 17



                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

In re:                              )
                                    )
MICHAEL AMICHAY WILLNER,            )                         Case No. 19-13661-BFK
                                    )                         Chapter 13
                                    )
                  Debtor.           )
____________________________________)


                                   MEMORANDUM OPINION AND
                                   ORDER GRANTING TRUSTEE’S
                                      MOTION TO DISMISS

          This matter is before the Court on the Chapter 13 Trustee’s Motion to Dismiss this

bankruptcy case pursuant to Bankruptcy Code Section 109(e). Docket No. 16. The Debtor, who

is appearing pro se, filed an Opposition to the Trustee’s Motion. Docket No. 17. The Court heard

the parties’ arguments on January 9, 2020. Shortly after the hearing, the Debtor filed a

Clarification of his position, which the Court has considered. Docket No. 20. For the reasons

stated below, the Court will grant the Trustee’s Motion.

                                               Findings of Fact

          The following facts are not disputed.

          A. The Debtor’s Chapter 11 Case.

           1.     The Debtor, Michael Willner, is an individual residing in Lorton, Virginia. He and

    his wife, Marguerite Evans Willner, own a home at 11521 Potomac Road, Lorton, Virginia

    22079. The property, situated on an 11-acre lot overlooking the Potomac River, consists of five

    bedrooms, six and a half baths and over 15,000 square feet of living area. 1


1
  https://www.realtor.com/realestateandhomes-detail/11521-Potomac-Rd_Lorton_VA_22079_M50317-57375. The
Court uses this source solely to describe the size and location of the property, and not to determine any disputed
facts in this case.

                                                         1
Case 19-13661-BFK        Doc 32     Filed 02/20/20 Entered 02/20/20 18:16:18             Desc Main
                                   Document      Page 2 of 17



        2.     On December 13, 2012, the Debtor filed a Voluntary Petition under Chapter 11 in

 this Court. In re Michael Amichay Willner, No. 12-17322-BFK (Bankr. E.D. Va. Nov. 22,

 2016). The Debtor was represented by counsel throughout the case.

        3.     The Debtor listed the Potomac Road property in his Schedules with a value of

 $6,100,000.00. Id., Docket No. 12, Schedule A, p. 3. He listed U.S. Bank, Trustee of a WaMu

 securitized mortgage trust, with a “disputed” claim secured by a Deed of Trust against the

 property in the amount of $3,435,287.00. Id., Schedule D, p. 9.

        4.     U.S. Bank filed a Proof of Claim in the amount of $3,441,397.01, as a secured

 claim. Id., Proof of Claim No. 7-1. At that time (February 2013), U.S. Bank asserted that

 arrearages on the loan were in the amount of $382,571.23. Id.

        5.     U.S. Bank filed a Motion for Relief from the Automatic Stay, which the Debtor

 opposed. Id., Docket Nos. 59, 64.

        6.     On October 9, 2014, the Debtor filed an Application to Employ a realtor to list

 and sell the property, which the Court granted. Id., Docket Nos. 68, 79.

        7.     The Debtor filed a Plan and Disclosure Statement in November 2014. Id., Docket

 Nos. 72, 73. The Plan, as originally proposed, called for the sale of the property within 18

 months. Id., Docket No. 72, Article IV. If the property was not sold within 18 months, then the

 Debtor would have been required to engage an auctioneer to conduct an auction of the property.

 Id. In either event, the proceeds of the sale were to be paid to U.S. Bank as a Class B creditor.

 Id.

        8.     U.S. Bank objected to this treatment, on the ground that it did not adequately

 protect its interest in the property, particularly because the Debtor was not proposing to make

 any adequate protection payments during the 18-month marketing period, as well as on the



                                                 2
Case 19-13661-BFK         Doc 32    Filed 02/20/20 Entered 02/20/20 18:16:18               Desc Main
                                   Document      Page 3 of 17



 ground that the Plan sought to modify the U.S. Bank mortgage against the Debtor’s principal

 residence in violation of Bankruptcy Code Section 1123(b)(5). Id., Docket No. 81.

         9.    On April 1, 2015, the Court sustained U.S. Bank’s objections and denied

 confirmation of the Plan. Id., Docket No. 123.

         10.   Further, the Court entered an Order granting U.S. Bank relief from the automatic

 stay, but staying the relief on the condition that the Debtor obtain a fully ratified contract for the

 sale of the property by September 30, 2015. Id., Docket No. 124.

         11.   The Debtor filed an Amended Plan and Amended Disclosure Statement on

 January 4, 2016. Id., Docket Nos. 156, 157. This time, the Plan deleted the previous sale and

 auction provisions, and simply provided that U.S. Bank “shall be entitled to exercise all non-

 bankruptcy rights and remedies, which it may have as to the collateral securing the claim, and

 its claim shall be paid in full therefrom to the extent allowed.” Id., Docket No. 156, Article III,

 p. 6.

         12.   The Court entered an Order on March 21, 2016, confirming that U.S. Bank was

 entitled to relief from the automatic stay because the Debtor had not obtained a ratified contract

 by the September 30, 2015, deadline. Id., Docket No. 176. This Order was amended on April

 22, 2016, at the Debtor’s request to provide that nothing in the Order “shall constitute or be

 deemed or held out to be a determination in any respect as to the validity, ownership, or amount

 due on any note or deed of trust or right to foreclose or take any other action with respect to the

 property.” Id., Docket No. 189, p. 2.

         13.   The Court confirmed the Debtor’s Amended Plan on May 6, 2016. Id., Docket

 No. 195.




                                                   3
Case 19-13661-BFK              Doc 32    Filed 02/20/20 Entered 02/20/20 18:16:18                   Desc Main
                                        Document      Page 4 of 17



            14.    The Debtor received a discharge on November 17, 2016, and the case was closed.

    Id., Docket Nos. 211, 212, 217. 2

            15.    The Debtor never objected to U.S. Bank’s Proof of Claim in this case.

           B. The Eastern District of Virginia Lawsuit.

            16.    On December 12, 2014, while the Debtor’s Chapter 11 bankruptcy case was

    pending, the Debtor and his wife (both acting pro se) filed a Complaint against JPMorgan Chase

    Bank, U.S. Bank, and others, in the Eastern District of Virginia. Willner v. Dimon, No. 1:14-cv-

    01708-AJT-MSN.

            17.    On May 11, 2015, District Judge Trenga granted the Defendants’ Motions to

    Dismiss the Complaint. Id., Docket No. 53. In his Order, Judge Trenga explained that the loan

    originated with Washington Mutual Bank (“WaMu”), which later was taken over by the FDIC.

    JPMorgan Chase purchased the assets of WaMu, including the loan against the Debtor’s

    property. The Debtor and his wife sought relief under the HAMP program, but they were

    advised that they did not qualify for such relief. The loan later was sold to U.S. Bank as Trustee

    for a securitized trust.

            18.    Judge Trenga noted that certain of the Plaintiffs’ claims arose out of conduct

    alleged against WaMu. Other claims were asserted directly against JPMorgan Chase and U.S.

    Bank for their alleged conduct (the “direct” claims).

            19.    Judge Trenga held that: (a) the Plaintiffs’ claims arising from WaMu’s conduct

    were barred by the Financial Institutions Reform, Recovery and Enforcement Act of 1989’s

    (FIRREA’s) administrative exhaustion requirements; and (b) the Plaintiffs’ direct claims against




2
 In all, the Debtor spent almost four years in his Chapter 11 case, from December 2012 to November 2016, without
ever presenting a contract for the sale of the Lorton property.

                                                       4
Case 19-13661-BFK            Doc 32      Filed 02/20/20 Entered 02/20/20 18:16:18                      Desc Main
                                        Document      Page 5 of 17



    JPMorgan Chase and U.S. Bank failed to state claims under Rules 12(b)(6) and 9(b) (imposing

    a more exacting pleading standard for fraud claims) of the Federal Rules of Civil Procedure.

           20.    The Willners appealed to the Fourth Circuit. On February 16, 2017, the Fourth

    Circuit affirmed Judge Trenga’s decision in a published Opinion. Willner v. Dimon, 849 F.3d 93

    (4th Cir. 2017). The Fourth Circuit noted that the “bar date” to file claims with the FDIC was

    December 30, 2008, and the Willners did not file their claims until after the District Court

    issued its decision in 2015. Id. at 102 n.2. The Court held that FIRREA’s exhaustion

    requirements were “by design, severe.” Id. at 112.

           21.    Of relevance here, the Fourth Circuit also held:

          We also reject Mr. Willner’s related argument that U.S. Bank’s filing a proof of claim in
          bankruptcy court created subject matter jurisdiction over his claims in the district court.
          Here, Mr. Willner appears to invoke an exception to FIRREA’s exhaustion requirement
          that exists within the bankruptcy system for a debtor who has a proof of claim filed
          against him by a creditor and then is allowed to bring a claim against the creditor in
          bankruptcy court outside of FIRREA’s administrative process. See, e.g., In re Best Prod.
          Co., Inc., No. 93 CIV. 1115 (CSH), 1994 WL 141970, at *3 (S.D.N.Y. Apr. 20, 1994)
          (“[I]f [the FDIC] had not submitted a claim against the bankruptcy estate ... it also would
          not have waived its right to demand that [debtor] pursue administrative remedies within
          FIRREA prior to bringing its claim against [the FDIC] in the bankruptcy court.”). That
          exception is inapplicable though, because Mr. Willner is not in bankruptcy court.

Id. at 111. 3

           22.    Finally, the Fourth Circuit affirmed the dismissal of the Willners’ direct claims

    against JPMorgan Chase and U.S. Bank, holding that the Complaint failed to state any legally

    cognizable direct claims against these entities. Id. at 114.




3
  In fact, Mr. Willner was in bankruptcy the entire time that his action was pending in the District Court, from the
filing of the Complaint in December 2014 through Judge Trenga’s decision in May 2015. He was not in bankruptcy
at the time that the Fourth Circuit issued its decision in February 2017. Mr. Willner elected not to object to U.S.
Bank’s proof of claim during his four-year stay in bankruptcy.

                                                         5
Case 19-13661-BFK        Doc 32    Filed 02/20/20 Entered 02/20/20 18:16:18             Desc Main
                                  Document      Page 6 of 17



       C. The District of Columbia Lawsuit.

        23.    On October 29, 2015 (about five months after Judge Trenga’s decision, but while

 that decision was on appeal to the Fourth Circuit), the Debtor and his wife, again acting pro se,

 filed a Complaint against JPMorgan Chase, U.S. Bank, the FDIC and others in the U.S. District

 Court for the District of Columbia. Willner v. Dimon, No. 1:15-cv-01840.

        24.    On January 4, 2018, District Judge Cooper granted the Defendants’ Motion to

 Dismiss. Id., Docket No. 34.

        25.    In his Opinion, Judge Cooper held that all of the Willners’ claims were barred by

 res judicata as a result of the Fourth Circuit’s decision affirming Judge Trenga’s Order

 dismissing their claims. Id.

        26.    The Willners appealed. On March 1, 2019, the U.S. Court of Appeals for the D.C.

 Circuit affirmed, holding that the Fourth Circuit’s decision was res judicata of the Willners’

 claims. USCA Case No. 18-5107. Further, the Court held that the Willners’ newly-stated

 constitutional claims against the FDIC were time-barred. Id. at 6.

        27.    The Willners filed a Petition for Certiorari with the U.S. Supreme Court. The

 Supreme Court denied the Petition on October 17, 2019.

       D. The Debtor Files for Relief Under Chapter 13.

        28.    On November 5, 2019 (less than a month after the Supreme Court denied the

 Petition for Certiorari), the Debtor filed a Voluntary Petition under Chapter 13 with this Court.

 Case No. 19-13661-BFK.

        29.    In his Schedules the Debtor listed the Lorton property with a value of

 $4,970,000.00. Docket No. 14, Schedule A/B, p. 3. He listed U.S. Bank with a “disputed” claim

 in the amount of $4,325,000.00. Id., Schedule D, p. 15. He did not list any affirmative claims



                                                 6
Case 19-13661-BFK            Doc 32      Filed 02/20/20 Entered 02/20/20 18:16:18                       Desc Main
                                        Document      Page 7 of 17



    against U.S. Bank or any other party (other than a claim against AlphaGrip in the amount of

    $332,000.00) in his Schedule B (Personal Property).

           30.    The Debtor’s proposed Chapter 13 Plan does not propose to pay any plan

    payments. Docket No. 13, ¶ 2 (Funding of Plan - $0).

           31.    In Sections 8A and 8B of the Plan, the Debtor proposes to avoid the U.S. Bank

    lien against the property. Id., ¶¶ 8A, 8B.

           32.    When asked by the Court at the hearing, the Debtor acknowledged that he has not

    paid a mortgage payment since before his Chapter 11 case was filed in 2012 (seven years ago).

    He stated that the mortgage payment was approximately $20,000.00 per month. His Schedules I

    and J (Income and Expenses) state under oath that he and his wife have a total of $2,108.00 in

    combined monthly income, and that after the payment of their ordinary living expenses (not

    including any payments on the mortgage) they have $127.00 in monthly net income. Docket

    No. 13, Schedule I, Line 12, Schedule J, Line 23c.

           33.    The Debtor stated at the hearing that it was his intent to wait until U.S. Bank files

    a proof of claim and, when it does, he will object to the claim. He stated that he believes that his

    claims against U.S. Bank exceed the amount of the Bank’s claim, and therefore the balance of

    the loan is “zero.”

           34.    Select Portfolio Servicing (SPS), which is the servicer for U.S. Bank, has filed a

    proof of claim in the amount of $4,328,701.55, secured by the property. Proof of Claim No. 1-1.

    SPS asserts that the arrearages on the loan now stand at $1,931,081.66.

          35.     Other than the U.S. Bank secured claim, the Debtor has listed a single unsecured

debt in his Schedules, in the amount of $39,083.00, to FedLoan Servicing. Docket No. 14, p. 20. 4


4
  The Debtor stated in his Opposition to the Trustee’s Motion: “His [the Debtor’s] only debt is a $39,083 student
loan.” Student loans are presumptively non-dischargeable under Section 523(a)(8) of the Code.

                                                         7
Case 19-13661-BFK             Doc 32      Filed 02/20/20 Entered 02/20/20 18:16:18                       Desc Main
                                         Document      Page 8 of 17



         36.     On February 12, 20, the Debtor filed a Verified Objection to U.S. Bank’s Proof

of Claim. Docket No. 25.

                                              Conclusions of Law

         This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Order of

Reference entered by the U.S. District Court for this District on August 15, 1984. This is a core

proceeding under 28 U.S.C. § 157(b)(2)(A) (matters concerning the administration of the estate).

         I.      The Debtor Exceeds the Secured Debt Limit Under Section 109(e).

         Bankruptcy Code Section 109(e) provides debt limits for secured and unsecured debts in

Chapter 13 cases. 11 U.S.C. § 109(e) (2018). As of the filing of the petition in this case, the

secured debt limit was $1,257,850.00. The Debtor listed the U.S. Bank secured claim in the

amount of $4,325,000.00, clearly in excess of the secured debt limit. 5

         A. The Debt to U.S. Bank is Neither Contingent nor Unliquidated.

         Section 109(e) excludes debts that are “noncontingent” and “liquidated.” It does not use

the term “disputed.” Noncontingent debts are debts where “all of the events necessary to give

rise to liability for it take place prior to the filing of the petition.” In re Jones, 2013 WL 2352569,

at *2 (Bankr. D.S.C. 2013) (quoting In re Sappah, 2012 WL 6139644, at *1 (Bankr. E.D.N.C.

2012)). Contingent debts are those “in which a liability is dependent upon a future extrinsic

event.” In re Piovanetti, 496 B.R. 57, 63 (Bankr. D.P.R. 2013); In re Lewis, 157 B.R. 253, 255

(Bankr. E.D. Va. 1993). A liquidated debt is one that is readily ascertainable as to amount. In re

Green, 574 B.R. 570, 577 (Bankr. E.D.N.C. 2017); In re Mitrano, 2008 WL 4533659, at *1




5
 The Debtor argues that the Section 109(e) secured debt limit cannot be applied to him because he has received a
discharge in his Chapter 11 case. This argument is foreclosed by Section 102(2) of the Bankruptcy Code, which
provides that the term “claim against the debtor” includes a claim against property of the debtor. See Fitzgerald v.
Gorman, 2014 WL 11512353, at *5 (E.D. Va. Nov. 14, 2014); In re Sandrin, 536 B.R. 309, 313 (Bankr. D. Colo.
2015).

                                                          8
Case 19-13661-BFK         Doc 32     Filed 02/20/20 Entered 02/20/20 18:16:18                Desc Main
                                    Document      Page 9 of 17



(Bankr. E.D. Va. Sept. 25, 2008) (“A debt is unliquidated only if the amount of the debt cannot

be determined by computation, the classic example being a personal injury tort claim that has not

yet been reduced to judgment.”)

        Disputed claims are not excluded for purposes of the Section 109(e) eligibility

requirement. United States v. Verdunn (In re Verdunn), 89 F.3d 799, 802 n.9 (11th Cir. 1996)

(“[t]he fact that [the Debtor] contests the Commissioner’s claim does not remove it as a claim

under section 109(e) or render it unliquidated”); Matter of Knight, 55 F.3d 231, 237 (7th Cir.

1995); In re Kelly, 2018 WL 4354653, at *7 (Bankr. D. Md. Sept. 11, 2018) (“[o]therwise,

debtors would simply list all of their debts as “disputed” to bypass the Chapter 13 debt

limitations”); In re Bosserman, 587 B.R. 668, 677 (Bankr. N.D. Ohio 2018); In re Aye, 2017 WL

713566, at *1 (Bankr. M.D. Fla. Feb. 22, 2017) (“a debtor cannot force eligibility for chapter 13

merely by designating debts as disputed”); In re Mitrano, 2008 WL 4533659, at *1 (“a debt is

not excluded from the analysis simply because it is disputed”); In re Claypool, 142 B.R. 753,

754-55 (Bankr. E.D. Va. 1990).

        The Debtor’s debt to U.S. Bank was not subject to any further events occurring as of the

filing of this case and the amount was readily ascertainable. It is not, therefore, contingent or

unliquidated. The Court finds that the Debtor is not eligible for Chapter 13 because his secured

debt exceeds the Section 109(e) limit.

        B. The Debtor’s Objection to U.S. Bank’s Proof of Claim
           Is Barred by Res Judicata.

        Alternatively, the Debtor’s Verified Objection to U.S. Bank’s Proof of Claim is barred by

principles of res judicata. The two District Courts and the two Courts of Appeal to address the

Debtor’s claims have discussed FIRREA’s exhaustion requirements and this Court will not

repeat their efforts. It is sufficient to state that the Fourth Circuit found that the Bar Date to


                                                   9
Case 19-13661-BFK         Doc 32    Filed 02/20/20 Entered 02/20/20 18:16:18               Desc Main
                                   Document     Page 10 of 17



submit claims to the FDIC was December 30, 2008, and the Willners did not submit their claims

until after the District Court issued its ruling in 2015. Willner, 849 F.3d at 102 n.2. As the Fourth

Circuit held, there are two FIRREA provisions at issue, Subsection (i) of Section

1821(d)(13)(D), which prohibits “any claim or action for payment from, or any action seeking a

determination of rights with respect to” the assets of a failed institution, and Subsection (ii) of

the same Section, concerning “any claim relating to any act or omission” of the failed institution.

12 U.S.C. § 1821(d)(13)(D). The Fourth Circuit held that the latter provision, subsection (ii),

barred the Willners’ claims. Willner, 849 F.3d at 104-05 (“Because these unexhausted claims are

functionally pleaded against the acts and omissions of WMB rather than against independent

misconduct by Chase and U.S. Bank, § 1821(d)(13(D)(ii) operates as a jurisdictional bar.”)

       The Debtor argues, based on the Fourth Circuit’s brief discussion of the so-called

bankruptcy exception to FIRREA’s exhaustion requirement, that he may object to U.S. Bank’s

Proof of Claim now that he’s back in bankruptcy (although, as noted above, he was in

bankruptcy the entire time that the Eastern District of Virginia action was pending). Docket No.

20, Debtor’s Clarification of Arg., p. 2 (“Debtor is now in this Bankruptcy Court and, therefore,

FIRREA’s jurisdictional bar would not apply to his anticipated affirmative defenses to U.S.

Bank’s expected proof of claim of right to foreclose.”) The Court uses the term “so-called”

bankruptcy exception because there really is no bankruptcy exception under FIRREA. Rather, it

is generally accepted that affirmative defenses are not barred by FIRREA’s exhaustion

requirements, so that, for example, a Debtor’s objection to a proof of claim filed by a failed

institution’s successor in a purely defensive manner would not be barred. See Jacobs v. PT

Holdings, 2012 WL 458418, at *9 (D. Neb. Feb. 13, 2012) (“Although FIRREA’s exhaustion

requirements apply regardless of whether a party is a debtor in bankruptcy, a debtor in



                                                  10
Case 19-13661-BFK         Doc 32    Filed 02/20/20 Entered 02/20/20 18:16:18                  Desc Main
                                   Document     Page 11 of 17



bankruptcy will still be entitled to assert true affirmative defenses to a claim made against it

without subjecting those defenses to the administrative exhaustion requirement”); Settlers’

Housing Serv., Inc. v. Schaumberg Bank & Trust Co., N.A. (In re Settlers’ Housing Serv., Inc.),

540 B.R. 624, 633 (Bankr. N.D. Ill. 2015) (“Even though claims against the FDIC and its

successors are barred, affirmative defenses are not. An affirmative defense is not an action or a

claim, but a response to an action or a claim, and therefore is not barred by § 1821(d)(13)(D)”);

Bloom v. FDIC (In re First State Bancorporation), 498 B.R. 322, 332 (Bankr. D. N.M. 2013)

(“[T]here is no bankruptcy exception to FIRREA’s jurisdictional bar. It is the defensive nature of

the Trustee’s fraudulent transfer claim, rather than the fact that the claim is asserted in

connection with a pending bankruptcy case, that makes FIRREA’s jurisdictional bar

inapplicable.”)

       The Debtor argues that he is only raising affirmative defenses to U.S. Bank’s proof of

claim, “to which FIRREA’s jurisdictional bar does not apply.” Docket No. 20, Debtor’s

Clarification of Arg., p. 2 n.4. This, however, was precisely the argument that he raised, and that

the Fourth Circuit rejected, in the Eastern District of Virginia litigation. See Willner, 849 F.3d at

110 (“We hold that a purported affirmative defense does not qualify as one for the purpose of

avoiding FIRREA’s exhaustion requirement if, after looking beyond the nomenclature of the

request for relief, the remedy sough is actually a ‘claim’ within the meaning of FIRREA.”) The

Willners’ request “for a declaratory judgment that the Deed of Trust cannot be used to foreclose

on the Willners’ house” in the prior litigation is indistinguishable from the Debtor’s objections to

the U.S. Bank proof of claim in this case. Id. There is some disagreement in the case law on

whether a debtor’s or a trustee’s objection to a proof of claim comes within Section

1821(d)(13)(D)(ii)’s exhaustion requirement. Compare In re Blackstone Financial Holdings, 573



                                                  11
Case 19-13661-BFK        Doc 32    Filed 02/20/20 Entered 02/20/20 18:16:18              Desc Main
                                  Document     Page 12 of 17



B.R. 1, 13 (Bankr. D. Mass. 2017) (Chapter 7 Trustee’s objection to JPMorgan Chase’s proof of

claim based on loan originated by WaMu, combined with a request to invalidate mortgage, was a

claim that “falls squarely within § 1821(d)(13(D)(ii)”), with Settlers’ Housing Serv., Inc. v.

Schaumberg Bank & Trust Co., N.A. (In re Settler’s Housing Serv., Inc.), 568 B.R. 40, 48

(objection to claim based on fraudulent conduct constituted an affirmative defense not barred by

FIRREA’s exhaustion requirements). The Court need not resolve this conflict. Rather, the Fourth

Circuit has already held in this case that Mr. and Ms. Willner’s claims seeking to enjoin a

foreclosure were barred by Section 1821(d)(13)(D)(ii).

       None of the cases examining FIRREA’s exhaustion requirements in bankruptcy involved

a prior adjudication on the merits of the borrowers’ claims. There is nothing in FIRREA, nor in

the Bankruptcy Code, that entitles the Debtor to resurrect claims that were already adjudicated at

the time of a bankruptcy filing. In re Genesys Data Techs., Inc., 204 F.3d 124, 128 (4th Cir.

2000) (“when a bankruptcy court is considering the validity of a claim upon which debt is based,

no new special bankruptcy defense is involved and so res judicata applies as it ordinarily

would”). Even accepting that there is a bankruptcy exception to FIRREA’s exhaustion

requirements, there is no support in the case law for the proposition that this exception is not

subject to ordinary notions of claim preclusion.

       The Court further notes that the Fourth Circuit affirmed the dismissal of the Willners’

direct claims against JPMorgan Chase and U.S. Bank for failure to state a claim under Rules

12(b)(6) and 9(b). Willner, 849 F.3d at 112. Any direct claims against these lenders that could

have been asserted in the Eastern District of Virginia lawsuit, therefore, are barred as a matter of

res judicata. Providence Hall Assocs. Ltd. P’ship v. Wells Fargo Bank, N.A., 816 F.3d 273, 276

(4th Cir. 2016) (“Under the doctrine of res judicata, or claim preclusion, ‘[a] final judgment on



                                                   12
Case 19-13661-BFK            Doc 32     Filed 02/20/20 Entered 02/20/20 18:16:18                       Desc Main
                                       Document     Page 13 of 17



the merits of an action precludes the parties or their privies from relitigating issues that were or

could have been raised in that action.’”) (citations omitted).

         Virtually all of the Debtor’s objections are based on WMB’s conduct. See Docket No. 25,

Debtor’s Verified Obj., pp. 2 (“Agents for WMB fraudulently concealed the fact that Mr.

Willner’s loan application, which was prepared by a purported agent of WMBFA, listed Mr.

Willner’s expected compensation to be $52,000 per month . . . ”), 14 (“WMBFA did not have the

legal capacity or authority to participate in a Loan Transaction . . . ”), 16 (“WMB concealed the

fact that a WMB employee inflated Mr. Willner’s estimated income”), 17 (“WMB concealed the

fact that WMBFA did not have the legal capacity or authority to enter into the Loan

Transaction”). Further, except as stated below, the Debtor’s allegations against U.S. Bank rely

exclusively on U.S. Bank’s position as the successor to WMB. Id., p 18 (“As successor in

interest, [U.S. Bank] stands in the shoes of WMB and is, therefore, liable . . . ). This is precisely

the kind of successor liability that FIRREA’s claim preclusion rules seek to avoid. 6

         Finally, the Debtor suggests that he has a “new” defense against U.S. Bank, that is, a

defense that arose after the Fourth Circuit’s and the D.C. Circuit’s decisions. Docket No. 20,

Debtor’s Clarification of Arg., p. 2 (“one of the Debtor’s affirmative defenses did not accrue

until recently and was not previously addressed by the courts”). The only new allegation against

U.S. Bank is that “U.S. Bank [was] responsible for submitting a proposed Order to this Court

which contained several material false statements with the intention of using the order to commit

fraud on a state court judge . . . .” Id., p. 18. U.S. Bank’s Relief from Stay Order in the previous

case was entered on March 21, 2016. In re Willner, No. 12-17322-BFK, Docket No. 176. It was




6
 It is also impossible to believe that Mr. Willner was not aware that is his income was $52,000 per year, not $52,000
per month, at the time the loan was originated with WMB.

                                                         13
Case 19-13661-BFK         Doc 32     Filed 02/20/20 Entered 02/20/20 18:16:18             Desc Main
                                    Document     Page 14 of 17



corrected at the Debtor’s request on April 22, 2016. Id., Docket No. 189. The Debtor suffered no

discernable prejudice in the intervening one month.

       The Court find that the so-called bankruptcy exception is not available to the Debtor at

this point and that res judicata bars his Objection to the lender’s secured proof of claim.

       II.     The Case Was Not Filed in Good Faith.

       Every bankruptcy case carries with it an obligation of good faith. 11 U.S.C. § 1325(a)(7)

(court can confirm a plan only upon a finding that the petition was filed in good faith); Marrama

v. Citizens Bank of Mass., 549 U.S. 365, 375 (2007) (“[T]he broad authority granted to

bankruptcy judges to take any action that is necessary or appropriate ‘to prevent an abuse of

process’ described in § 105(a) of the Code, is surely adequate to authorize an immediate denial

of a motion to convert filed under § 706 in lieu of a conversion order that merely postpones the

allowance of equivalent relief and may provide a debtor with an opportunity to take action

prejudicial to creditors.”) (internal footnotes omitted); In re Mitrano, 472 B.R. 706, 710-11 (E.D.

Va. 2012). Although the Chapter 13 Trustee has not asserted a lack of good faith, the Court is

under an independent duty to ensure that the requirement of good faith is met. Gorman v. Birts

(In re Birts), 2012 WL 3150384, at *5 (E.D. Va. Aug. 1, 2012); In re Parandeh, 2015 WL

430383 (Bankr. E.D. Va. Jan. 28, 2015); see also Deans v. O’Donnell (In re Deans), 692 F.2d

968, 972 (4th Cir. 1982) (“A comprehensive definition of good faith is not practical. Broadly

speaking, the basic inquiry should be whether or not under the circumstances of the case there

has been an abuse of the provisions, purpose, or spirit of [the Chapter] in the proposal or plan . . .

.”) (quoting 9 COLLIER ON BANKRUPTCY 9.20, 319 (14th ed. 1978)). The Court finds that this

case was not filed in good faith.




                                                 14
Case 19-13661-BFK        Doc 32    Filed 02/20/20 Entered 02/20/20 18:16:18             Desc Main
                                  Document     Page 15 of 17



       The Debtor was in Chapter 11 for almost four years. He was represented by counsel

throughout the course of that case. He elected not to assert any claims or defenses to U.S. Bank’s

proof of claim and to take his chances in federal court. He lost, twice, and appealed both

decisions to the Circuit Courts of Appeal, with one petition for certiorari in the Supreme Court.

Now that he has suffered adverse judgments in both cases, he seeks a return to the Bankruptcy

Court to take advantage of the so-called bankruptcy exception.

       The amount of the U.S. Bank secured claim has increased from $3,441,397.01 in the

Debtor’s Chapter 11 case to $4,328,701.55 in this case, an increase of over $800,000.00, due to

the lack of any mortgage payments since 2012. Compare Case No. 12-17322-BFK, Proof of

Claim No. 7-1, with Case No. 19-13661-BFK, Proof of Claim No. 1-1. Select Portfolio Servicing

now asserts that the arrearages alone total $1,931,0181.66. Proof of Claim No. 1-1.

       The Debtor’s Chapter 13 Plan calls for zero payments. Other than the secured U.S. Bank

claim, he has only one debt, a presumptively non-dischargeable student loan debt to FedLoan

Servicing in the amount of $39,083.00. He does not propose to pay anything on the student loan

debt. The Plan states: “Student loan debt to be paid from proceeds of private sale of house”

(Docket No. 13, Chapter 13 Plan, p. 7), but as noted below, the Debtor has been representing to

this Court that he would sell the property since the inception of his Chapter 11 case in 2012. The

only purpose of the Debtor’s bankruptcy is to delay a foreclosure by challenging the lender’s

secured lien. The Debtor and his spouse, who have a combined $2,108.00 in monthly income

(Docket No.13, Schedule I), do not have the financial capability to make monthly mortgage

payments to the lender. The regular monthly mortgage payments approximate $20,000.00 per

month. The arrearages exceed $1.9 million, which over a 60-month plan would require monthly

payments of $31,666.66. Together, the monthly mortgage payment and payment of the



                                                15
Case 19-13661-BFK            Doc 32     Filed 02/20/20 Entered 02/20/20 18:16:18                     Desc Main
                                       Document     Page 16 of 17



arrearages over 60 months would require payments in excess of $50,000.00 per month. The

Debtor has listed the lender’s claim as “disputed” in his Schedules, notwithstanding the adverse

judgments that he suffered in two separate attempts at litigation with the same lender.

        Finally, the Debtor’s suggestion that he intends to sell the Lorton property completely

lacks credibility. He had almost four years to sell the property in Chapter 11. Since the closing of

his Chapter 11 case in November 2016, he has had an additional three years. He has never

presented the Court with a contract for approval. Clearly, the Debtor just seeks delay ad

infinitum so that he and his wife can live in a spectacular property with Potomac River views,

without paying anything on the mortgage. This is not what Chapter 13 was designed to

accomplish.

        The Court finds that this case was filed in bad faith. 7

                                                  Conclusion

        It is therefore ORDERED:

        1.       The Trustee’s Motion to Dismiss is granted. The case is dismissed.

        2.       The Debtor is advised that he has 14 days from the entry of this Order to note an

appeal by filing a Notice of Appeal with the Clerk of the Bankruptcy Court.

        3.       The Clerk will mail copies of this Memorandum Opinion and Order, or will

provide cm-ecf notice of its entry, to the parties below.



      Feb 19 2020
Date: _____________________                                  /s/ Brian F. Kenney
                                                             ___________________________________
                                                             Brian F. Kenney
Alexandria, Virginia                                         United States Bankruptcy Judge

                                                        Entered on Docket: Feb 20 2020


7
 The Trustee also objected to confirmation of the Debtor’s Chapter 13 Plan. Docket No.15. The Court finds that the
Trustee’s Objection is moot in light of the dismissal of this case, above.

                                                        16
Case 19-13661-BFK      Doc 32     Filed 02/20/20 Entered 02/20/20 18:16:18   Desc Main
                                 Document     Page 17 of 17




Copies to:
Michael Amichay Willner
11521 Potomac Road
Lorton, VA 22079
Pro Se Debtor

Thomas P. Gorman
300 N. Washington St. Ste. 400
Alexandria, VA 22314
Chapter 13 Trustee




                                            17
